 

CONFIDENTIAL

 

EXHIBIT 10.30.2

 

AMENDMENT V

  

to the SCHEDULE 1 between the Institute of Biological, Environmental and Rural
Sciences (“IBERS”) of Aberystwyth University and Ceres, Inc. (“CERES”) and dated
April 1, 2007, as amended (“Schedule 1”).

 

WHEREAS, IBERS and CERES entered into Schedule 1 on April 1, 2007;

 

WHEREAS, Schedule 1 as amended, covers research and development activities until
March 31, 2016;

 

WHEREAS, the Parties have discussed and agreed upon certain revisions to Ceres’
contributions in the framework of the LINK Collaboration Agreement;

 

WHEREAS, IBERS and CERES consequently further wish to amend Schedule 1, as set
forth hereinafter.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and of other good and valuable consideration, the
Parties have agreed and do hereby agree as follows:

 

1. The Parties agree that, notwithstanding the provisions of Attachment A/2012
revision LINK, as of April 1, 2014, Ceres’ in kind contribution will be such as
may be jointly defined in writing from time to time by the Parties.

 

2. The Parties agree that the following text will be deleted from Attachment
B/2012 revision/LINK:

 

·April 1, 2014 – March 31, 2015: £[***] (GBP)

 

·April 1, 2015 – March 31, 2016: £[***] (GBP)

 

3. The Parties agree that, as between the Parties, the provisions of this
Agreement shall prevail over the provisions of the LINK Collaboration Agreement.

 

4. This Amendment V is effective as of the latest signature date below.

 

5. For the remainder, Schedule 1 remains unchanged and this Amendment V shall
form an integral part thereof.

 



Page 1 of 2
 
Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission

 

 

CONFIDENTIAL

 

Made in two (2) copies.

 



ABERYSTWYTH UNIVERSITY CERES, INC.   CERES, INC.       By:  /s/ Emyr Reynolds  
By: /s/ Jeff Gwyn Name: Emyr Reynolds   Name: Jeff Gwyn Title: Head of Research
Grants   Title: Vice President, Breeding and     Genomics Date: 13/09/20   Date:
9/20/13           By: /s/ Richard Hamilton         Name: Richard Hamilton    
Title: Chief Executive Officer     Date: 9/20/13

 



Page 2 of 2

 